DETAILED ACTION
This action is in response to communications filed 4/6/2022:
Claims 1-20 are pending
Claim 20 is added
35 USC 101 rejection is maintained

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a program” is not considered to be one of the four categories of patent eligible subject matter. The Examiner notes that although the amended claim now recites “a program comprising computer-readable instructions…” the preamble is still drawn towards a program per se. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 12-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sikora (US20160205491) in view of Wingate et al (US20170178664, hereinafter “Wingate”).
Regarding claim 1, Sikora teaches a sound signal processing device (abstract, acoustic control device) comprising:
circuitry (Fig. 1, controller 22) configured to
acquire behavior information about a mobile apparatus (abstract, outputting audio in accordance with driver’s behavior or vehicle behavior [¶43]); 
control output sounds from speakers disposed at a plurality of different positions in the mobile apparatus (Fig. 1, audio controller 22 controls output);
perform sound field control by controlling a virtual sound source position of each of the plurality of separated sound signals, in accordance with the acquired behavior (¶18, introducing delays into audio output to create virtual speakers; ¶20, controlling audio output in accordance with the “usual” output set up [i.e. vocals in center of listener with background sounds as ambient sounds surrounding the listener]; ¶79-80, acquiring vehicle parameters in order to alter the sound scene); 
Sikora fails to explicitly teach separate an input sound source into a plurality of separate sound signals; and
for each of the plurality of separated sound signals, estimate a probability that the separated sound signal is a primary sound source at each of a plurality of times and a plurality of frequencies included in the input sound source.
Wingate teaches separate an input sound source into a plurality of separate sound signals (Fig. 2, separating input signals into a plurality of separate sound signals); and
for each of the plurality of separated sound signals, estimate a probability that the separated sound signal is a primary sound source at each of a plurality of times and a plurality of frequencies included in the input sound source (¶245, sound separation to determine voice [i.e. primary] versus noise; ¶267-268, source separation system can determine the probability that the input sound has an associated set of contexts wherein the contexts provide additional information to aid in the source separation [i.e. metadata can be obtained for each acoustic signal, indicating a location/context from which the acoustic signal was captured. For example, when the acoustic signal database receives an acoustic signal from a location corresponding to a subway station, the acoustic signal database can associate the acoustic signal to the location corresponding to the subway station. The contextual information is used to improve the BSS performance]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the sound separation technique (as taught by Wingate) to the audio system (as taught by Sikora). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of determining what type of sound is being output and to appropriately place it virtually in the audio scene.
Regarding claim 2, Sikora in view of Wingate teaches wherein the circuitry is further configured to:
acquire velocity information about the mobile apparatus, 
wherein the sound field control is performed by controlling the virtual sound source positions of the respective separated sound signals obtained from the input sound source, in accordance with the acquired velocity information (Sikora, ¶55, audio controller performs sound signal adjustments based on information acquired by the various sensors in the vehicle [including vehicle speed sensor]).
Regarding claim 3, Sikora in view of Wingate teaches wherein the circuitry is further configured to:
acquire steering information about the mobile apparatus,
wherein the sound field control is performed by controlling the virtual sound source positions of the respective separated sound signals obtained from the input sound source, in accordance with the steering information acquired by the steering information acquisition unit (Sikora, ¶119, audio controller performs sound signal adjustments acquired by the various sensors in the vehicle [including steering angle and vehicle speed]).
Regarding claim 5, Sikora in view of Wingate teaches wherein the circuitry is further configured to:
receive an input of a sound source, and acquire a plurality of separated sound signals from the input sound source (Wingate, Fig. 2, separating the input signal into a plurality of signals); and
perform delay processes and amplification processes for the respective speakers and the respective separated sound signals by changing delay amounts and amplification amounts associated with each of the speakers (Sikora, ¶12, various processing such as filtering, delay, and gain adjustments can be applied to the audio signals at each of a plurality of speakers).
Regarding claim 6, Sikora in view of Wingate teaches wherein the circuitry is further configured to:
generate a first sound signal associated with the primary sound source that is a main sound source included in the sound source, and generate a second sound signal associated with an ambient sound source that is not the primary sound source (Wingate, ¶245, sound separation to determine voice [i.e. primary] versus noise;), and
perform a delay process and an amplification process for each of the first sound signal associated with the primary sound source and the second sound signal associated with the ambient sound source (Sikora, ¶18, delays main be introduced into the signals to create virtual speaker placements; ¶165, asymmetric gains can be applied to various audio components).
Regarding claim 7, Sikora in view of Wingate teaches wherein the circuitry is further configured to:	
perform sound field control by controlling the respective virtual sound source positions of the primary sound source and the ambient sound source independently of each other, in accordance with a behavior of the mobile apparatus (abstract, controlling audio output in accordance with vehicle behavior), the primary sound source and the ambient sound source having been obtained from the input sound source (Sikora, ¶58, controller drives the speakers individually; ¶12, 18, altering various sound parameters to create virtual speakers in the sound scene).
Regarding claim 12, Sikora in view of Wingate teaches wherein the circuitry is further configured to:
perform sound field control to set a sound field that follows a field of view of a driver of the mobile apparatus, the field of view of the driver changing with a behavior of the mobile apparatus (Sikora, ¶119, audio controller performs sound signal adjustments acquired by the various sensors in the vehicle [including steering angle and vehicle speed]; when changing the steering angle [i.e. turning the vehicle in a different direction], the driver’s field of view is inherently changed thus by taking into account the steering angle when calculating the sound field adjustments, the system is effectively performing sound control by “following the field of view of a driver of the vehicle”).
Regarding claims 13-15, they are rejected similarly as claims 1-3, respectively. The mobile apparatus can be found in Sikora (abstract, vehicle with sound adjustment apparatus).
Regarding claim 17, it is rejected similarly as claim 1. The method can be found in Sikora (abstract, acoustic control method).
Regarding claim 19, it is rejected similarly as claim 1. The program can be found in Sikora (¶16, controller can compose of a microcomputer which requires computer instructions).
Regarding claim 20, Sikora in view of Wingate teaches wherein the circuitry is further configured to:
generate a probability mask based on the estimated probabilities;
multiply the plurality of separated sound signals by the probability mask to generate an intermediate signal; and
generate an output signal from the intermediate signal (Wingate, ¶10, a mask can be generated and applied [i.e. multiplicative scaling to be applied, ¶122] to various time-frequency bins in order to generate the sound source that is wanted [and by getting rid of the sound source(s) that is/are not wanted]).

Claims 4, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sikora (US20160205491) in view of Wingate et al (US20170178664, hereinafter “Wingate”) in further view of Nagata (US20050280519).
Regarding claim 4, Sikora in view of Wingate fail to explicitly teach wherein the circuitry is further configured to:
acquire approaching object information about the mobile apparatus,
wherein the sound field control is performed by controlling the virtual sound source positions of the respective separated sound signals obtained from the input sound source, in accordance with the acquired approaching object information.
Nagata teaches wherein the circuitry is further configured to:
acquire approaching object information about the mobile apparatus (¶13, a sensing unit for detecting an object around the vehicle),
wherein the sound field control is performed by controlling the virtual sound source positions of the respective separated sound signals obtained from the input sound source, in accordance with the acquired approaching object information (¶9, 13, a position setting unit for setting a localization position of a virtual sound source of the alarm sound in accordance with a detection result of the condition detecting; the localization position of the virtual sound source is moved while following the moving direction of the object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of vehicle warning (as taught by Nagata) to the vehicle system (as taught by Sikora in view of Wingate). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of enhancing vehicle safety by issuing a warning to vehicle passengers of approaching objects using an already implemented virtual sound system.
Regarding claim 16, it is rejected similarly as claim 1. The mobile apparatus can be found in Sikora (abstract, vehicle with sound adjustment apparatus).
Regarding claim 18, it is rejected similarly as a combination of claims 1 and 4. The method can be found in Sikora (abstract, acoustic control method).

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sikora (US20160205491) in view of Wingate et al (US20170178664, hereinafter “Wingate”) in further view of Klayman et al (US20070165868, hereinafter “Klayman”).
Regarding claim 8, Sikora in view of Wingate teaches where
the sound source is a stereo sound signal having sound sources of two channels of L and R (Sikora, ¶66, at least two inputs are provided),
Sikora in view of Wingate fail to explicitly teach wherein the circuitry is further configured to:
generates an L sound signal and an R sound signal that are components of the sound source, a sound signal associated with the primary sound source that is a main sound source included in the sound source, and a sound signal associated with an ambient sound source that is not the primary sound source, and
perform a delay process and an amplification process on each of the L sound signal, the R sound signal, the sound signal associated with the primary sound source, and the sound signal associated with the ambient sound source.
Klayman teaches wherein the circuitry is further configured to:
generates an L sound signal and an R sound signal that are components of the sound source, a sound signal associated with the primary sound source that is a main sound source included in the sound source, and a sound signal associated with an ambient sound source that is not the primary sound source (Klayman, Fig. 4, ¶38, input signal is processed to separate direct and ambient components which includes L, R, direct (L+R), and ambient (L-R)), and
perform a delay process and an amplification process on each of the L sound signal, the R sound signal, the sound signal associated with the primary sound source, and the sound signal associated with the ambient sound source (Klayman, ¶9, 38, processing means are used to adjust parameters such as timing, gain, phase, etc. to achieve desired effects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio system (as taught by Sikora in view of Wingate) with the audio enhancement system (as taught by Klayman). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of achieving more realistic and dramatic effects during playback (Klayman, ¶11).
Regarding claim 9, Sikora in view of Wingate in further view of Klayman teaches wherein the circuitry is further configured to:
perform sound field control by controlling the respective virtual sound source positions of an L sound source and an R sound source that are components of the sound source, and the primary sound source and the ambient sound source obtained from the input sound source, independently of one another, in accordance with a behavior of the mobile apparatus (Sikora, ¶58, controller drives the speakers individually; ¶12, 18, altering various sound parameters to create virtual speakers in the sound scene).
Regarding claim 10, Sikora in view of Wingate in further view of Klayman teaches wherein
the sound source is a stereo sound signal having sound sources of two channels of L and R (Klayman, Fig. 4, at least two inputs are provided),
and the circuitry is further configured to:
generate an L sound signal and an R sound signal that are components of the sound source, a sound signal associated with the primary sound source that is a main sound source included in the sound source, a sound signal that is associated with an ambient L sound source and is obtained by subtracting the sound signal associated with the primary sound source from the L sound signal, and a sound signal that is associated with an ambient R sound source and is obtained by subtracting the sound signal associated with the primary sound source from the R sound signal (Klayman, Figs. 4, 8, ¶48, Fig. 8 can be seen as an expanded version of Fig. 4 wherein the input signals are processed to generate the various output signals such as L, R, L+R, L-R, R-L, etc.), and
perform a delay process and an amplification process on each of the L sound signal, the R sound signal, the sound signal associated with the primary sound source, the sound signal associated with the ambient L sound source, and the sound signal associated with the ambient R sound signal (Klayman, ¶9, 49, processing means are used to adjust parameters such as timing, gain, phase, etc. to achieve desired effects).
Regarding claim 11, Sikora in view of Wingate in further view of Klayman teaches wherein the circuitry is further configured to:
perform sound field control by controlling the respective virtual sound source positions of an L sound source and an R sound source that are components of the sound source, and the primary sound source, the ambient L sound source, and the ambient R sound source obtained from the input sound source, independently of one another, in accordance with a behavior of the mobile apparatus (Sikora, ¶58, controller drives the speakers individually; ¶12, 18, altering various sound parameters to create virtual speakers in the sound scene).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651